



Exhibit 10.6

Form of Amendment of October 8, 2006 to CNS, Inc. 1987 Employee Incentive Stock
Option Plan, CNS, Inc. 1990 Stock Plan, CNS, Inc. 1994 Amended Stock Plan and
CNS, Inc. 2000 Stock Option Plan.

Notwithstanding anything in the Option Agreement to the contrary, in the event
of the merger of the Company with another entity in which the shareholders of
the Company will receive consideration in a form other than shares of the
successor or surviving entity: (a) this Option shall be exercisable as to all
shares remaining under the option without regard to any vesting or installment
exercise provisions otherwise contained therein immediately prior to the
effective time of the merger; and (b) if this Option is then outstanding on and
remains unexercised as to any shares as of the effective time of the merger,
then this Option shall be cancelled as of such effective time and the Optionee
shall receive, as the sole and complete consideration for the cancellation of
the Option and in lieu of any and all interest in, and right to receive the
common stock of the Company or any substitute option or right in the common
stock of its successor or survivor following the merger, with respect to all of
the shares of common stock subject to such cancelled options as of the date of
such cancellation, cash in an amount equal to the net amount of (i) the product
of the excess, if any, of the merger consideration over the exercise price per
share multiplied by the number of shares subject to the Option, less (ii) any
applicable tax withholding. If the exercise price per share of this Option
equals or exceeds the merger consideration, the cash amount shall be zero.
[Notwithstanding anything in the Plan to the contrary, any Optionee who, as of
the effective time of the merger, has not elected to exercise any Option shall
be deemed to have consented to the cancellation of the Option in exchange for
the merger consideration as set forth above if and to the extent the
cancellation and payment of the spread is deemed an amendment to the Option.]

 

[Bracketed language included in the amendment to the CNS, Inc. 1990 Stock Plan,
CNS, Inc. 1994 Amended Stock Plan, and CNS, Inc. 2000 Stock Option Plan]











--------------------------------------------------------------------------------